Citation Nr: 0522611	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  01-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967.

This case initially came before the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision issued 
in October 2000 by the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for PTSD.  

In a January 1998 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  Although 
the veteran submitted a timely notice of disagreement (NOD) 
with the January1998 denial of service connection and a 
statement of the case (SOC) was issued on August 24, 1999, 
the veteran's substantive appeal was not received until 
November 9, 1999.  As that date was more than 60 days 
following the issuance of the SOC, the RO notified the 
veteran by letter dated February 2000 that his appeal had 
been canceled because his substantive appeal was untimely.  
The veteran filed a timely NOD to the issue of whether his 
substantive appeal was timely.  In June 2000, the RO issued a 
May 2000 SOC confirming that the veteran had failed to submit 
a timely substantive appeal.  In a July 2000 VA Form 9, the 
veteran stated that he did not wish to continue his appeal on 
the timeliness issue and requested that his claims for 
service connection for a nervous (psychiatric) disorder and 
for PTSD be reopened and that the evaluation from his 
treating private psychiatrist to be used as new evidence.  He 
also asked for an independent medical opinion.  The RO 
construed the veteran's July 2000 filing as a service-
connection claim for PTSD.  

As noted in a September 2003 remand, while the issue 
developed for appellate review was service connection for 
PTSD, the Board construed the issue on appeal to be whether 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for PTSD and remanded 
the case for readjudication and compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), to include provision of the 
laws and regulations governing reopening previously 
disallowed claims.  

Similarly, the Board construed the veteran's July 2000 VA 
Form 9 as a separate claim to reopen his previously denied 
service-connection claim for a psychiatric disorder, other 
than PTSD.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
reopen the claim discussed in this decision.

2.  In a January 1998 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD; the veteran was informed of this decision the same 
month but did not perfect an appeal within 60 days of the 
date of issuance of an August 1999 statement of the case.

3.  Evidence added to the record since the January 1998 
rating decision is new evidence that bears directly and 
substantially upon the specific matter under consideration 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim.  

4.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert as to 
whether the appellant has PTSD related to service or any 
other matter raised by this case.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
January 1998 rating decision sufficient to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

3.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  It is applicable to all claims for VA benefits, 
to include claims to reopen.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim and 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  In August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The amendments became 
effective on November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a), which became effective August 29, 2001.  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for PTSD was received in July 2000, these regulatory 
provisions do not apply.  The VCAA appears to have left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  
It is specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
and the decision at this point poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for entitlement to service connection for PTSD.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

As noted above that the RO first denied a claim for 
entitlement to service connection for PTSD in a January 1998 
rating decision because he did not have a confirmed diagnosis 
of PTSD.  Although the veteran submitted a timely NOD with 
the January 1998 denial of service connection and an SOC was 
issued on August 24, 1999, the veteran's substantive appeal 
was not received until November 9, 1999.  As that date was 
more than 60 days following the issuance of the SOC, the RO 
notified the veteran by letter dated February 2000 that his 
appeal had been canceled because his substantive appeal was 
untimely.  The veteran filed a timely NOD to the issue of 
whether his substantive appeal was timely.  In June 2000, the 
RO issued a May 2000 SOC confirming that the veteran had 
failed to submit a timely substantive appeal.  In a July 2000 
VA Form 9, the veteran stated that he did not wish to 
continue his appeal on the timeliness issue and requested 
that his claims for service connection for a nervous 
(psychiatric) disorder and for PTSD be reopened.  Therefore, 
his appeal was deemed withdrawn.  In a September 2000 rating 
decision, the RO again denied his claim for service 
connection for PTSD, noting that the veteran still did not 
have a confirmed diagnosis of PTSD.  The veteran was notified 
of the RO's action and advised of his appellate rights the 
next month; the veteran later perfected his appeal.

Since the veteran did not a perfect timely appeal of the 
January 1998 RO decision, it became final and is not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2004); 38 C.F.R. § 20.1103 
(2004).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for PTSD has 
been received.  

The evidence presented or secured since the January 1998 
rating decision includes a February 1997 psychiatric 
evaluation from his private psychiatrist,  M. V. Munoz, M.d., 
which included a diagnosis of PTSD based on the veteran 
having been wounded in Vietnam while in combat, and an August 
2000 VA examination report diagnosing the veteran with 
schizophrenia.  The February 1997 psychiatric evaluation and 
diagnosis of PTSD is clearly new, in that it is not redundant 
of other evidence previously considered.  Moreover, this 
evidence is material to the issue under consideration, as it 
includes a diagnosis of PTSD.  As such this evidence bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  Accordingly, the appellant's 
service-connection claim for PTSD is reopened.  To this 
extent, the appeal is granted.

The veteran has requested that the Board obtain an opinion 
from an independent medical expert as to whether he has PTSD 
related to service, claiming that the VA examiners are biased 
against him or VA examinations have been inadequate.  It is 
the judgment of the Board that the medical questions posed by 
this case are not so complex as to require obtaining an 
advisory opinion from an independent medical expert; however, 
on remand, the Board will require that a VA examiner, who has 
not already examined the veteran, perform the examination.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD, the claim is REMANDED 
for de novo review.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  The 
Board also notes that VA has changed the criteria set forth 
in 38 C.F.R. § 3.404(f) pertaining to service connection for 
PTSD twice since the veteran's claim was denied in January 
1998.  The first amendments became effective on June 18, 
1999.  See Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The second 
amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. § 3.304(f) (2004)).  The 1998 and 1999 
criteria for evaluating PTSD claims are substantially the 
same, as both versions of the regulations require medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1998), (2001).  The 1999 
amendments primarily codified the Court's decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. § 
3.304(f) in line with the governing statute, 38 U.S.C.A. 
§ 1154(b) (West 1991), which relaxed certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  The Board notes that the 2002 amendments pertain 
to PTSD claims resulting from personal assault; however, the 
veteran's claim is not based on a personal assault.  

As such, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2004); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

At a November 1987 RO hearing, the veteran testified about 
various in-service stressors and his wife indicated that the 
veteran refused to seek treatment for psychiatric problems 
until 1983.  Here, the evidence is clear that the veteran 
engaged in combat, as his DD Form 214 and service medical 
records show that he was awarded a Combat Infantry Badge and 
a Purple Heart, after sustaining a shell fragment wound from 
a mortar round in June 1966, while in the Republic of 
Vietnam.  Such evidence is accepted as conclusive of claimed 
in-service stressors in the absence of evidence to the 
contrary.  

The Board notes that the duty to assist includes obtaining 
non-VA and VA treatment records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  Dr. M. V. Munoz indicated that he 
began treating the veteran in September 1996 and that the 
veteran had received psychiatric treatment at the Humacao 
Mental Health Center since 1992.  The record also contains 
records from the San Juan VA Medical Center from June 2000 to 
March 2002.  On remand, the RO should obtain any missing 
private or VA records.  

There is conflicting evidence as to whether the veteran has 
PTSD.  His private psychiatrist has diagnosed him with PTSD, 
while other private and VA treatment and examination reports 
show diagnoses of anxiety and schizophrenia.  Since the 
record shows multiple psychiatric diagnoses, the veteran 
should be afforded a VA psychiatric examination to provide an 
opinion as to whether any psychiatric disorder found on 
examination may be related to service, to include PTSD due to 
combat in Vietnam.  The presence of one diagnosed psychiatric 
disorder does not preclude the veteran from also being 
diagnosed with PTSD.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from January 1983 to 
the present.  The RO should attempt to 
obtain missing records from each health 
care provider he identifies who may still 
have records, if not already in the 
claims file.  In particular, the RO 
should obtain copies of medical records 
from Melvin Velaquez Munoz, M.D., the 
Humacao Mental Health Center, and the San 
Juan VA Medical Center and mental health 
clinic, not already associated with the 
claims file, from January 1983 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  After item 1 is completed, the RO 
should make arrangements for the veteran 
to be afforded a psychiatric examination, 
by an examiner who has not already 
examined him, to determine the nature and 
extent of any psychiatric disorder(s) 
found and the correct diagnostic 
classification and etiology of such 
disorder.  The claims file and this 
REMAND must be reviewed by the examiner 
in conjunction with the examinations.  
All special studies or tests including 
psychological testing and evaluations, 
such as the Minnesota Multiphasic 
Psychological Inventory, deemed necessary 
by the examiner are to be accomplished.  
The psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) and 
provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder, to include PTSD meeting the 
DSM-IV criteria?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service to include 
combat in Vietnam.  With regard to a 
diagnosis of PTSD, the Board observes 
that evidence has been accepted as 
conclusive that the veteran's claimed in-
service stressors occurred.
 
The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the etiological opinions of the 
veteran's private psychiatrist in 
February 1997 and those of previous VA 
examiners.  Note that the presence of one 
diagnosed psychiatric disorder does not 
preclude the veteran from also being 
diagnosed with PTSD.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claim for PTSD, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2004).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


